t c summary opinion united_states tax_court virginia mann petitioner v commissioner of internal revenue respondent docket no 23075-08s filed date virginia mann pro_se heather d horton for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her nephews gm and tm whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure for her nephews gm and tm and whether petitioner is entitled to an earned_income_tax_credit of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in arizona petitioner was not married at the close of petitioner filed her federal_income_tax return as a head_of_household and claimed dependency_exemption deductions for her two nephews gm and tm and child tax and earned_income tax_credits tm is petitioner’s nephew during tm wa sec_11 years old and resided with his mother petitioner’s sister in tempe arizona where he attended school tm stayed with petitioner at her residence in st michael’s arizona only during school breaks and summer vacations tm did not reside with petitioner for more than one-half of petitioner did not offer any evidence that she provided over one-half of tm’s support during gm is petitioner’s nephew during gm wa sec_22 years old and had no job or other source_of_income petitioner assumed responsibility for taking care of gm in order to assist her sister gm’s mother petitioner provided gm with almost all of his material needs and provided more than one-half of gm’s support during petitioner and gm resided in petitioner’s hogan which is a one-room log cabin without running water or electricity their sole source_of_income during was petitioner’s modest salary gm attended school part time in order to prepare for the general educational development test gm was not a full-time_student during dependency_exemption deductions discussion sec_151 allows an exemption for each individual who qualifies as a dependent as defined in sec_152 sec_152 provides that a dependent means a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as an individual a who bears a relationship to the taxpayer such as a niece or nephew of the taxpayer b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year aside from special rules applicable to divorced or separated parents c who is under the age of or is a student who has not attained the age of as of the close of the calendar_year sec_152 provides that to qualify as a student the individual must have been a full-time_student during each of calendar months during the calendar_year and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins petitioner’s nephews meet the requirements of sec_152 since they are children of petitioner’s sister however tm did not reside in petitioner’s home for more than one-half of taxable_year and therefore does not meet the requirement in sec_152 consequently tm was not a qualifying_child gm did reside with petitioner for the entire taxable_year however gm wa sec_22 years old during taxable_year in order to be a qualifying_child gm would have to have been a full-time_student during as we have already found gm was not a full-time_student during and therefore was not a qualifying_child under sec_152 an individual might also qualify as a dependent if he is a qualifying_relative within the definition of sec_152 which provides sec_152 qualifying_relative --for purposes of this section-- in general --the term qualifying_relative means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calendar_year in which such taxable_year begins is less than the exemption_amount as defined in sec_151 c with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year in which such taxable_year begins and d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins relationship for purposes of paragraph a an individual bears a relationship to the taxpayer described in this paragraph if the individual is any of the following with respect to the taxpayer e a son or daughter of a brother or sister of the taxpayer tm is not a qualifying_relative because petitioner has not established that she provided over one-half of his support during however on the previously found facts gm satisfies the requirements of sec_152 and is a qualifying_relative we therefore hold that petitioner is entitled to claim gm as a dependent during pursuant to sec_152 and it follows that petitioner is entitled to a dependency_exemption deduction for gm pursuant to sec_151 filing_status under sec_2 and an individual may file as head_of_household if she is a u s citizen or resident is not married at the close of her taxable_year and maintains as her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child or a qualifying_relative we have found that gm is a qualifying_relative and petitioner meets the other requirements of sec_2 and consequently petitioner is entitled to head_of_household filing_status for taxable_year child_tax_credit and additional_child_tax_credit sec_24 provides a credit subject_to certain income limitations against income_tax for each qualifying_child of a taxpayer the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 it is clear from our prior findings that neither gm nor tm was a qualifying_child under sec_152 for purposes of sec_24 consequently petitioner is not entitled to either the child_tax_credit or the additional_child_tax_credit for taxable_year earned_income_tax_credit petitioner claimed an earned_income_tax_credit on the basis that her nephew tm was a qualifying_child for taxable_year sec_32 provides for an earned_income_tax_credit in the case of an eligible_individual to be eligible for the earned_income_tax_credit on the basis of having a qualified child specific requirements listed in sec_32 must be met with respect to each qualifying_child sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 pursuant to sec_32 a qualifying_child must meet the requirements of sec_152 on the basis of our prior findings we hold that neither tm nor gm was a qualifying_child for purposes of sec_152 consequently petitioner is not entitled to the earned_income_tax_credit for taxable_year to reflect the foregoing decision will be entered under rule we note that petitioner was not eligible for an earned_income_tax_credit as an individual with no qualifying children although petitioner’s income in was modest her income was sufficient to completely phase out her eligibility for the credit irrespective of her filing_status
